IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-11379
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

JAMES DONOVAN,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:96-CR-062-Y
                        - - - - - - - - - -
                           July 17, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     James Donovan appeals his conviction for conspiracy to

transport a certain alien within the United States in violation

of 8 U.S.C. § 1324(a)(1)(A)(ii).    He argues that the evidence was

insufficient to support his conviction.       We have reviewed the

record and find no reversible error.     See United States v. Alix,

86 F.3d 429, 435 (5th Cir. 1996).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.